Name: 99/317/EC: Commission Decision of 28 April 1999 recognising the fully operational character of the Finnish database for bovine animals (notified under document number C(1999) 854) (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  information technology and data processing;  means of agricultural production
 Date Published: 1999-05-12

 Avis juridique important|31999D031799/317/EC: Commission Decision of 28 April 1999 recognising the fully operational character of the Finnish database for bovine animals (notified under document number C(1999) 854) (Only the Finnish and Swedish texts are authentic) Official Journal L 122 , 12/05/1999 P. 0040 - 0040COMMISSION DECISIONof 28 April 1999recognising the fully operational character of the Finnish database for bovine animals(notified under document number C(1999) 854)(Only the Finnish and Swedish texts are authentic)(1999/317/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by Finland,(1) Whereas on 10 July 1998 Finnish authorities submitted to the Commission a request asking for recognition of the fully operational character of their database that forms part of the Finnish system for the identification and registration of bovine animals; whereas this request was accompanied by appropriate information that was updated on 19 January 1999;(2) Whereas Finnish authorities have undertaken the commitment to improve the reliability of this database ensuring in particular that the competent authority will be able to correct promptly any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections; whereas Finnish authorities have undertaken the commitment to implement those improvement measures at the latest by 30 April 1999;(3) Whereas in view of the situation in Finland, it is appropriate to recognise the fully operational character of the database for the bovine animals,HAS ADOPTED THIS DECISION:Article 1The Finnish database for bovine animals is recognised as fully operational from 1 May 1999.Article 2This Decision is addressed to Finland.Done at Brussels, 28 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.